Exhibit (vv)
 
 

KMK/01-14-11  MELF #10-9-1015  

 
MACHINERY AND EQUIPMENT LOAN FUND
 
LOAN AGREEMENT
 
THIS LOAN AGREEMENT, MADE this 14th day of January, 2011, effective as of
January 14, 2011 (the “Effective Date”), BY AND AMONG TASTY BAKING COMPANY, a
corporation organized and existing under the laws of the Commonwealth of
Pennsylvania (“TBC”) and having an address of 3 Crescent Drive, Suite 200,
Philadelphia, PA 19112 and TASTY BAKING OXFORD, INC., a Pennsylvania corporation
organized and existing under the laws of the Commonwealth of Pennsylvania and
having an address of 3 Crescent Drive, Suite 200, Philadelphia, PA 19112 (“TBO”,
and together with TBC, collectively, the “Borrower”) and THE COMMONWEALTH OF
PENNSYLVANIA, acting by and through the DEPARTMENT OF COMMUNITY AND ECONOMIC
DEVELOPMENT, having its principal place of business at Commonwealth Keystone
Building, 400 North Street, Fourth Floor, Harrisburg, Pennsylvania 17120 (the
“Department”).
 
NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
herein contained, and intending to be legally bound hereby, covenant and agree
as follows:
 
ARTICLE I
 
DEFINITIONS AND BACKGROUND
 
Section 1.01. When used herein the following words and phrases shall have the
following meanings:
 
“Act” means Chapter 29 of the Job Enhancement Act, Act of February 12, 2004, No.
12, P.L. 99, codified at 12 P.S. § 2901 et seq.
 
“Application” means the application for the Loan submitted by the Borrower to
the Department, including all attachments and exhibits thereto.
 
“CERCLA” means The Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
 
“Collateral” means collectively, the TBC Collateral and the TBO Collateral.
 
“Commitment” means the Department’s letter of January 13, 2011, setting forth
its agreement to make the Loan, and the conditions under which the Loan would be
made.
 
 
 
Final - Loan Agreement
Page 1 of 38

--------------------------------------------------------------------------------

 
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise.
 
“Cost” or “Costs” means the costs of the purchase and installation of a portion
of the TBO Collateral.
 
“Due Inquiry” shall mean that the Borrower, consistent with good commercial or
customary practice, has caused to be made by a responsible officer or agent of
the Borrower appropriate inquiry among those directors, officers, employees,
agents, accountants and attorneys for the Borrower who might reasonably be
expected to have knowledge of the particular matter and, when such matter
includes the condition of the Collateral, the Premises or other facility, has
further undertaken appropriate inquiries into the present and past ownership and
uses thereof.
 
“Eligible Activity” means manufacturing, industrial processes, mining,
Production Agriculture, information technology, biotechnology, services as a
Medical Facility or other industrial or technology sectors as defined by the
Department.
 
“Environmental Laws” shall mean The Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, The Resource Conservation and Recovery Act of 1976,
as amended by the Hazardous and Solid Waste Amendments of 1984, The Clean Water
Act, The Toxic Substances Control Act, The Clean Air Act, the Pennsylvania
Hazardous Sites Cleanup Act, the Pennsylvania Solid Waste Management Act, the
Pennsylvania Storage Tank and Spill Prevention Act, the Pennsylvania Worker and
Community Right to Know Act, the Pennsylvania Clean Streams Law, as amended, or
any rule or regulation promulgated pursuant to any of the foregoing statutes, or
any other applicable law, statute, rule, regulation or ordinance regulating the
manufacture, use, possession, discharge or disposal of substances injurious to
the natural environment or to human health, whether federal, state or local.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Event of Default” means those occurrences listed in Section 7.01 herein.
 
“First Lien Holder” means Citizens Bank of Pennsylvania in its capacity as agent
for the Senior Lenders as defined in the Intercreditor Agreement and its
successors and/or assigns.
 
 
Final - Loan Agreement
Page 2 of 38

--------------------------------------------------------------------------------

 
 
“Hazardous Materials”, shall include, without limitation, asbestos (including,
without limitation, asbestos in friable form), polychlorinated biphenyls,
petroleum products, flammable or explosive materials, radioactive materials,
hazardous materials, hazardous waste, hazardous or toxic substances or related
materials, each as defined under or pursuant to any Environmental Law.
 
“Indemnified Party” means the Department and its employees and agents,
including, without limitation, any engineer or environmental consultant retained
by the Department.
 
“Intercreditor Agreement” means the Amended and Restated Intercreditor and
Collateral Sharing Agreement effective as of the date hereof by and among the
Department, the First Lien Holder, PIDC and the Borrower.
 
“Loan” means a loan in the maximum principal amount of One Million Dollars
($1,000,000) to be used exclusively by the Borrower to defray a portion of the
Cost not to exceed 50%.
 
“Loan Documents” means this Loan Agreement, the Note, the Security Agreements,
Intercreditor Agreement, the opinions of counsel hereinafter referred to, and
all other agreements, instruments and documents to be delivered hereunder.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of Borrower taken as a
whole, (b) a material impairment of the ability of any Borrower to perform its
obligations under any Loan Document to which it is a party, or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Borrower or TBO of any Loan Document to which either is a party or
the rights of the Department thereunder.
 
“Note” means the $1,000,000 promissory note given by the Borrower to the
Department, effective as of the Effective Date.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any of the Loan Documents,
the loan documents executed in connection with any future or past loans or
otherwise with respect to any loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the
 
 
 
Final - Loan Agreement
Page 3 of 38

--------------------------------------------------------------------------------

 
 
commencement by or against the Borrower of any proceeding under any Bankruptcy
Laws naming such Borrower as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.
 
“Oxford First Lien” means the lien on the TBO Collateral held by the First Lien
Holder to secure the aggregate maximum principal amount of $100,000,000, as set
forth in the Intercreditor Agreement.
 
“Participation Percentage” means fifty percent (50%). “PIDC” means PIDC Local
Development Corporation.
 
“Premises” means a tract of land located at 700 Lincoln Street, Oxford,
Pennsylvania as described in more detail on Exhibit B.
 
“Production Agriculture” means the management and use of a normal agricultural
operation for the production of a farm commodity.
 
“Project” means the purchase and installation of new machinery and equipment or
the upgrade of existing machinery and equipment that is directly related to the
business process.
 
“Security Agreements” means collectively the TBC Security Agreement and the TBO
Security Agreement.
 
“Security Documents” means the Security Agreements and financing statements
given by the Borrower to the Department.
 
“TBC Collateral” means all of TBC’s existing and after-acquired personal
property, and all proceeds thereof, including without limitation, the assets set
forth in more detail on Exhibit “A” to the TBC Security Agreement.
 
“TBC Security Agreement” means the Security Agreement dated the date hereof
given by the Borrower to the Department which constitutes a lien upon the TBC
Collateral, subject to the Intercreditor Agreement.
 
“TBO Collateral” means all of TBO’s equipment (as that term is defined in the
UCC) located at the Premises including that certain machinery and equipment TBO
has purchased or intends to purchase or has upgraded or intends to upgrade for
use at the Premises as more fully described at Exhibit “A”, which is
incorporated herein by reference and made a part hereof.
 
 
 
Final - Loan Agreement
Page 4 of 38

--------------------------------------------------------------------------------

 
 
“TBO Security Agreement” means the Security Agreement dated the date hereof
given by TBO to the Department which constitutes not less than a shared second
lien upon the TBO Collateral with PIDC, subject to the Intercreditor Agreement.
 
“UCC” means the Pennsylvania Uniform Commercial Code as codified at 13
Pa.C.S.A.§ 9101, et seq.
 
Section 1.02. The Borrower has purchased or intends to purchase or has upgraded
or intends to upgrade certain machinery and equipment for use at the Premises.
The Borrower has filed with the Department the Application and accepted from the
Department the Commitment for the Loan, to be used exclusively to defray a
portion of the Cost. The Department is willing to make the Loan upon the terms
and subject to the conditions hereinafter set forth.
 
ARTICLE II
 
THE LOAN
 
Section 2.01. The Loan.  Subject to the conditions set forth herein, the
Department agrees to make the Loan to the Borrower, and the Borrower agrees to
accept the Loan from the Department, for the purposes set forth in the
Application.
 
ARTICLE III
 
THE NOTE AND SECURITY DOCUMENTS
 
Section 3.01. The Note.  The Loan shall be evidenced by the Note, which shall be
executed by the Borrower.
 
Section 3.02. The Security Documents.  Payment of the Note and satisfaction of
the Obligations shall be secured by a perfected security interest in the
Collateral given by the Borrower to the Department under the Security
Documents.  The Security Documents shall be dated the date of the Note and shall
create perfected liens upon the Collateral subject to and as set forth in the
Intercreditor Agreement.  At all times until the Obligations have been paid in
full, the Borrower agrees that whatever right, title and interest which it and
its successors and assigns may have in and to the Collateral shall be, and the
same are hereby expressly made subject and subordinate to the lien of the
Security Documents and any other judgment, lien or encumbrance pursuant to the
Note, the Security Documents or this Loan Agreement.
 
 
 
Final - Loan Agreement
Page 5 of 38

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF THE BORROWER
 
The Borrower makes the following representations and warranties to the
Department, which shall survive and continue until the Loan is paid in full and
all of the Borrower’s obligations hereunder have been satisfied:
 
Section 4.01. Organization.  The Borrower is a corporation validly existing and
in good standing under the laws of the Commonwealth of Pennsylvania.
 
Section 4.02. Power and Authority.  The Borrower has all necessary power and
authority to purchase, own, encumber, and sell its property and to carry on its
business as now being conducted, and to carry out the transactions contemplated
by the Loan Documents.
 
Section 4.03. Loan Documents Consistent with Law and Agreements.  The execution
and delivery of this Agreement and of each of the Loan Documents to be executed
and delivered by the Borrower, consummation of the transactions herein
contemplated, and compliance with the terms and provisions hereof and of the
Loan Documents which Borrower has executed and delivered or to which it is
otherwise subject do not (i) contravene any provision of law, statute, rule or
regulation to which Borrower is subject or any judgment, decree, franchise,
order or permit applicable to the Borrower or (ii) conflict with, or result in,
a breach of any of the terms, conditions or provisions of the organizational
documents of the Borrower, or of any material agreement, indenture or other
instrument to which the Borrower is a party or by which it is bound or to which
it or its property is subject.
 
Section 4.04. Due Authorization.  The execution, delivery and performance of
this Agreement, the performance of the transactions contemplated by the
provisions hereof, and the execution, issuance and delivery of each of the Loan
Documents to be executed and delivered by the Borrower hereunder have each been
duly authorized by all necessary action on the part of the Borrower.
 
Section 4.05. Execution and Delivery.  This Agreement and each of the Loan
Documents being executed and delivered by Borrower concurrently herewith have
been duly and validly executed and delivered by the Borrower and constitute
valid and legally binding obligations of the Borrower, enforceable in accordance
with their respective terms, except as the enforceability
 
 
Final - Loan Agreement
Page 6 of 38

--------------------------------------------------------------------------------

 
 
thereof may be limited by bankruptcy, insolvency or other substantially similar
laws of general application relating to or affecting the enforcement of
creditors’ rights or by general principles of equity.
 
Section 4.06. Litigation.  There is no material litigation or governmental
proceeding pending or, to the knowledge of the Borrower, threatened against the
Borrower, which if determined adversely, could reasonably be expected to have a
Materially Adverse Effect, other than that which has been previously disclosed
to the Department in writing.  If such litigation or proceeding exists or is
threatened, it shall be set forth in Exhibit C attached hereto and made a part
hereof.
 
Section 4.07. Taxes.  The Borrower has filed all required federal, state and
local tax returns and has paid all taxes shown on such returns as such taxes
have become due unless the obligation to file such return or pay such tax is the
subject of a pending administrative or judicial appeal or proceeding with
respect to which the Borrower has set aside adequate reserves in accordance with
GAAP.
 
Section 4.08. No Default For Borrowed Money.  No default with respect to any
agreement pursuant to which the Borrower has borrowed money or guaranteed the
obligations of others has occurred and is continuing as of the date hereof that
has not been waived in writing nor has any such event occurred which with the
passage of time and/or giving of notice would constitute such a default that has
not been waived in writing.
 
Section 4.09. Financial Statements and Financial Condition.  All financial
statements of the Borrower (including all related notes) and all supplementary
financial information delivered to the Department fairly present what they
purport to present as of the dates and for the respective fiscal periods
presented, and were prepared in accordance with generally accepted accounting
principles consistently applied, except as disclosed in such financial
statements.  The Borrower has no material liabilities, direct or indirect, fixed
or contingent, as of the date of such financial statements which are not
reflected therein.  There has been no material adverse change in the financial
condition of the Borrower from that disclosed in the most recent annual
financial statements delivered to the Department prior to the initial approval
of the Loan by the Department, except as disclosed to the Department.
 
 
 
Final - Loan Agreement
Page 7 of 38

--------------------------------------------------------------------------------

 
 
Section 4.10. Employee Benefits.  Any employee pension benefit plans and
employee welfare benefit plans, collectively referred to as employee benefit
plans, within the meaning of ERISA maintained by the Borrower or any subsidiary
of the Borrower comply in all material respects with the reporting and
disclosure and fiduciary responsibility provisions of Title I of ERISA.
 
Section 4.11. Environmental Violations.  Any transportation, storage, handling
or usage of Hazardous Materials by the Borrower, whether on the Premises or
otherwise, has been in compliance with all Environmental Laws.  Borrower further
represents and warrants that, to the best of its knowledge, no spill, release,
discharge, or disposal of Hazardous Materials has occurred on the Premises to
date, and that the soil and groundwater on the Premises are free of Hazardous
Materials except as disclosed by that certain Phase I Environmental Report
relating to the Premises conducted by Dewberry & Davis, LLC, dated January 2007.
 
Section 4.12. Bankruptcy, etc.  The Borrower has not within seven (7) years
prior to the date hereof filed any voluntary petition for relief under the U.S.
Bankruptcy Code.
 
Section 4.13. Criminal Convictions.  Neither the Borrower nor any owner,
director, officer or person employed or engaged by the Borrower in a senior
management capacity or as a manager or comptroller, has been convicted by any
court of any felony or any misdemeanor involving theft, dishonesty, deception,
false swearing, or the filing or submission of any false or misleading
information to any agency of government.
 
Section 4.14. No Consent Required.  No consent or approval to the execution and
performance of this Agreement and the transactions contemplated hereby not
already obtained is required to be obtained by the Borrower from any
governmental body, authority, agency, court or other person or entity, public or
private, other than the Department.
 
Section 4.15. No Removal of Jobs.  The establishment of the Project by the
Borrower at the Premises will not cause the removal of any business operation
from one area of Pennsylvania to another area of Pennsylvania.
 
Section 4.16. Eligible Activity at the Premises.  The Borrower engages in an
Eligible Activity at the Premises.
 
 
 
Final - Loan Agreement
Page 8 of 38

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
BORROWING PROCEDURES AND AGREEMENTS
 
Section 5.01. Conditions Precedent to All Advances.  The obligation of the
Department to make the initial advance of the proceeds of the Loan to the
Borrower and to make each subsequent advance thereof is subject to the
satisfaction of the following conditions precedent at the time of each such
advance:
 
       (a)   The Borrower has satisfied all conditions set forth in the
Commitment, the closing requirements transmitted by the Department’s counsel to
the Borrower’s counsel following issuance of the Commitment have been satisfied;
if applicable, the conditions regarding Property Coverage set forth in Section
6.11 of this Agreement have been satisfied; the Loan Documents shall have been
properly executed and, where appropriate, delivered to the Department; and the
Security Documents and any other document requested to be filed or recorded by
the Department shall have been duly acknowledged and delivered for filing or
recording in the appropriate public office.
 
       (b)   The Borrower shall submit to the Department a bringdown of the UCC
searches showing that no new liens have been filed against the Collateral prior
to the initial disbursement only.
 
       (c)   Each and all of the representations and warranties of the Borrower
set forth in Articles IV hereof, and in any of the other Loan Documents, shall
be true and correct in all respects, as though separately and independently made
on and as of the date of each such advance.
 
       (d)   There shall be no event of default under any of the Loan Documents
or any event which, with the passage of time or the giving of notice, or both,
could constitute an event of default under any of the Loan Documents.
 
       (e)   There shall have been no material adverse change in the financial
condition of the Borrower from that disclosed in financial statements heretofore
delivered to and approved by the Department.
 
       (f)   In the event there is any material change in the Project,
Department may refuse to make further advances under this Agreement until the
matter is resolved to the
 
 
 
 
Final - Loan Agreement
Page 9 of 38

--------------------------------------------------------------------------------

 
 
 
Department’s reasonable satisfaction, whether or not the Department has declared
an Event of Default hereunder or such revocation, rescission, suspension, or
material adverse effect would comprise an Event of Default hereunder.
 
The Borrower agrees that by making a request for an advance hereunder, the
Borrower shall be deemed to be reconfirming to the Department that all
representations and warranties of the Borrower set forth in this Agreement and
all related instruments, agreements and documents remain true and correct as of
the date of each request.
 
Section 5.02. Deadline for Requesting Disbursements.  Unless otherwise agreed to
by the Department, the Borrower shall comply with the conditions stated in
Section 5.01, and submit a request or requests to the Department for
disbursement of one hundred percent (100%) of the Loan by the end of the
twenty-fourth full calendar month following the Effective Date.  If the Borrower
fails to comply with this deadline the Commitment shall be automatically
terminated and no further disbursements will be permitted.
 
ARTICLE VI
 
BORROWER’S COVENANTS
 
Until the Loan has been entirely repaid and all of Borrower’s obligations to the
Department in connection therewith and herewith have been satisfied, the
Borrower hereby covenants that:
 
Section 6.01. Use of Proceeds.  The Borrower shall use the proceeds of the Loan
solely for the purpose of defraying a portion of the Cost.
 
Section 6.02. Preservation of Existence.  The Borrower will (a) maintain and
preserve its existence as a corporation and the right to carry on its Eligible
Activity at the Premises, and (b) take all reasonable action to maintain all
necessary licenses, franchises, permits and other documents necessary or
appropriate in connection therewith and all necessary renewals and extensions
thereof, provided that failure to do so could not reasonably be expected to have
a Material Adverse Effect.
 
Section 6.03. Debt Secured by Collateral.  Without the prior written consent of
the Department, the Borrower shall not take any action to cause or permit any
lien or encumbrance to be placed against the Collateral or any interest therein,
except such liens and encumbrances
 
 
Final - Loan Agreement
Page 10 of 38

--------------------------------------------------------------------------------

 
 
which replace or refinance the Oxford First Lien or except such liens and
encumbrances as may be expressly permitted by the Security Documents or the
Intercreditor Agreement.
 
Section 6.04. Nondiscrimination/Sexual Harassment.  The Borrower and its
subsidiaries will not discriminate against or intimidate any employee or any
applicant for employment because of gender, race, creed, or color, in any
manner, including but not limited to the following activities:  employment;
upgrading, demotion or transfer; recruitment or recruitment advertising; layoff
or termination; rates of pay or other forms of compensation; and selection for
training, including apprenticeship.  The Borrower hereby accepts and agrees to
be bound by the nondiscrimination/sexual harassment provisions set forth in
Exhibit “E” hereto, and will cause comparable nondiscrimination/sexual
harassment provisions to be inserted into all Project contracts.
 
Section 6.05. Filing and Other Costs.  The Department may require the Borrower
to pay the costs of filing or recording and any other reasonable costs that the
Department may incur in connection with closing and administration of the Loan.
 
Section 6.06. Inspection.  The Borrower shall provide proper facilities at
reasonable times during normal business hours for inspection of the Project
before and after completion thereof by the Department and the Department’s
authorized representatives (including, without limitation, any engineer or
environmental consultant retained by the Department), and afford full and free
access to the Project and Premises to such persons as may from time to time be
designated by the Department.
 
Section 6.07. Operations and Number of Jobs.  The Borrower will create, or
retain, as the case may be, at the Premises within three years from the date of
the Loan closing, no less than the number of jobs specified to be created or
retained in the Application.
 
       (a)   A breach by the Borrower of this Section 6.07 shall be an Event of
Default under this Loan Agreement.  The remedies of the Department for an Event
of Default arising solely from a breach by the Borrower of this Section 6.07 are
governed by Section 7.03 of this Loan Agreement.
 
       (b)   The Department Policy For Failure to Meet Job Projections (the
“Department Policy”) is incorporated herein by reference and is attached hereto
as Exhibit D and the Department may, in compliance with the Department Policy
and such
 
 
 
Final - Loan Agreement
Page 11 of 38

--------------------------------------------------------------------------------

 
 
other regulations and statements of policy, if any, as are then in effect, raise
the rate of interest on the Loan as permitted under the Note.
 
       (c)   The Borrower shall be required to meet job projections within the
three (3) year period referred to above and shall not be penalized if there is a
reduction in the number of jobs once the projections have been achieved even if
such reduction occurs within the three (3) year period.
 
Section 6.08. Certificate re Jobs.  The Borrower will annually provide the
Department with a certificate executed by an authorized officer setting forth
the number of employees, and their respective job classifications (skilled,
semi-skilled and unskilled), employed by the Borrower or any subsidiary during
the previous year at the Premises, together with such other related information
as the Department may reasonably request.
 
Section 6.09. Employee Benefit Plans.  To the extent that the Borrower maintains
any employee benefit plans subject to the requirements of ERISA, the Borrower
and its subsidiaries shall:  (1) fund all of its employee pension benefit plans,
to the extent required, in accordance with the minimum funding standards of
Section 302 of ERISA and Section 412 of the Internal Revenue Code of 1986 (the
“Code”), except where the failure to do so would not have a material adverse
effect on the continuing operations of the Borrower; (2) make all payments of
contributions to all employee benefit plans within the time periods established
in ERISA and the Code, except where the failure to do so would not have a
material adverse effect on the continuing operations of the Borrower; (3)
furnish the Department, upon its request, with copies of all reports or other
statements filed with the United States Department of Labor, the Internal
Revenue Service or the Pension Benefit Guaranty Corporation, or any other
agencies, whether federal, state, or local, with respect to all employee benefit
plans; (4) advise the Department within thirty days of the occurrence of any
“reportable event” or “prohibited transaction,” within the respective meanings
of these terms in ERISA and the Code, with respect to any employee benefit plan
to which the Borrower contributes, potentially having a material adverse effect
on the continuing operations of the Borrower; (5) promptly advise the Department
of any audit or investigation of any employee benefit plans by the Internal
Revenue Service or Department of Labor or any other governmental agency or any
threatened or proposed action by any such agency affecting the status of, and
deductibility of contributions to, any employee benefit plans,
 
 
 
Final - Loan Agreement
Page 12 of 38

--------------------------------------------------------------------------------

 
 
potentially having in any such case a material adverse effect on the continuing
operations of the Borrower.
 
Section 6.10. Environmental Compliance.  The Borrower shall comply with all
Environmental Laws.
 
Section 6.11. Insurance.  Upon installation of the Collateral at the Premises,
the Borrower shall provide the Department with evidence that the Borrower and/or
the owner of the Premises has the Property Coverage set forth in Section 3 (a)
(i) of the Security Agreement.  Upon commencement of operations at the Premises,
the Borrower shall provide the Department with evidence that the Borrower has
obtained the Property Coverage set forth in Section 3 (a) (i) of the Security
Agreement .  The Borrower shall annually submit to the Department evidence of
its compliance with the Department’s insurance requirements set forth in the
Security Agreement.
 
Section 6.12. Compliance with Agreements and Laws; Payment of Obligations.  The
Borrower will act in accordance with all applicable agreements, laws, rules,
regulations, orders, judgments, injunctions, decrees, resolutions, permits,
franchises, determinations or awards of any administrative or governmental
authority or administrative or governmental organization, non-compliance with
which could have a Material Adverse Effect.  The Borrower will pay and discharge
all bills, claims and charges relating to the Project or the Premises, including
without limitation claims for taxes and claims of laborers, mechanics and
materialmen (collectively, “Project Claims”), prior to the time the holder of
any Project Claim lawfully may cause any judgment or writ of execution to be
filed or lodged against the Premises as a result of such Project Claim except in
such instances in which such Project Claim is being contested in good faith by
appropriate proceedings diligently conducted.
 
Section 6.13. Financial Statements.  During the term of the Loan, the Borrower
will provide the Department with:
 
       (a)    financial statements for the Borrower within one hundred twenty
(120) days after the close of each fiscal year including balance sheets,
statements of income and reconciliations of equity, in accordance with generally
accepted accounting principles, reviewed by an independent certified public
accountant satisfactory to the Department, provided that if the Borrower is a
corporation subject to the reporting requirements of the
 
 
 
Final - Loan Agreement
Page 13 of 38

--------------------------------------------------------------------------------

 
 
 
Exchange Act, the relevant entity’s obligation under this paragraph shall be
satisfied by delivery to the Department of the financial statements required to
be filed by the Borrower under the Exchange Act in its annual reports;
 
       (b)   with reasonable promptness, such other information respecting the
business, operations and condition (financial or otherwise) of the Borrower as
the Department may from time to time reasonably request, including information
relating to the Project; and
 
       (c)   with reasonable promptness, after it becomes known to the Borrower,
reasonably complete information on material adverse developments which may
reasonably be expected to threaten the completion or continued operation of the
Project.  The Department will not disclose any confidential information
submitted to it by the
 
Borrower pursuant to this Section 6.13 to any third party, except as may be
required by applicable law or court order, or to fulfill the requirements of the
Act.
 
Section 6.14. Compliance Certificates.  If the Department shall so request, the
Borrower will provide the Department with annual Compliance Certificates,
executed (in the case of entities other than natural persons) by officers
authorized to execute and deliver the same, within 120 days of each fiscal
year’s end reciting compliance with representations, warranties and covenants.
 
Section 6.15. Accuracy of Information Supplied.  The Borrower will ensure that
all information prepared by the Borrower and supplied to the Department or any
third party under the provisions of this Agreement for the purpose of any report
or certificate to be furnished to the Department in connection with this
Agreement or any of the Loan Documents will at the time it is supplied be true
and accurate in all material respects, except that (i) financial statements and
other statements expressly effective as of a particular date prior to the date
when furnished are required only to be true and accurate or (in the case of
financial statements) fairly to present what they purport to present, in either
case as of the effective date thereof, and (ii) to the extent any such
information is based upon or constitutes a forecast, projection or other data
which by its nature is uncertain, the Borrower is committed only to act in good
faith and utilize due and careful consideration and the best information then
known to it in preparing such information.  With respect to all information
prepared by third parties and supplied by the Borrower to the
 
 
 
Final - Loan Agreement
Page 14 of 38

--------------------------------------------------------------------------------

 
 
Department and/or any third party under the provisions hereof for the purpose of
any report or certificate to be furnished to the Department in connection with
this Agreement or any of the Loan Documents, the Borrower shall deliver a
written notice to the Department as soon as possible if it believes that such
information is not complete and accurate in all material respects, which written
notice shall include the basis for such belief.
 
Section 6.16. Notice of Defaults.  The Borrower will give prompt notice to the
Department of the occurrence of any Event of Default under the Loan Documents
either on its part, or on the part of the Borrower of which the Borrower becomes
aware.
 
Section 6.17. Further Assurances.  The Borrower will make, execute or endorse,
and acknowledge and deliver or file, all such vouchers, invoices, notices and
certifications and additional agreements, undertakings, conveyances, transfers,
assignments, financing statements, continuation statements or further
assurances, and take any and all such other actions, as the Department may
reasonably deem necessary or advisable from time to time in connection with the
Loan or the Loan Documents to assure or confirm to the Department and perfect
all or any part of the security for the Loan and any other obligations of the
Borrower.
 
Section 6.18. Indemnification.  The Borrower hereby indemnifies and holds
harmless the Indemnified Party from and against any and all claims, damages,
losses, liabilities, costs or expenses (including all reasonable fees or
expenses resulting from the settlement of any claims or liabilities and
reasonable attorneys’ fees) (collectively, “Indemnified Claims”) whatsoever
which the Indemnified Party may incur (or which may be claimed against the
Indemnified Party by any person or entity whatsoever) by reason of or in
connection with (a) the issuance of the Loan, (b) any breach by the Borrower of
any representation, warranty, covenant, term or condition in, or the occurrence
of any default under, this Agreement or the Loan Documents, and (c) involvement
of the Indemnified Party in any legal suit, investigation, proceeding, inquiry
or action as a consequence, direct or indirect, of the Department’s issuance of
the Loan, the Department’s or the Borrower’s entering into this Agreement or any
of the Loan Documents or any other event or transaction contemplated by any of
the foregoing; provided, however, that (i) the Indemnified Party shall within
sixty (60) days of becoming aware of (A) its actual or potential liability for
any Indemnified Claim or (B) the formal assertion against it in writing of any
Indemnified Claim, have notified the Borrower in writing of such Indemnified
Claim and
 
 
 
Final - Loan Agreement
Page 15 of 38

--------------------------------------------------------------------------------

 
 
tendered to the Borrower the defense of such claim; (ii) that no Indemnified
Claim shall be paid or compromised without the consent of the Borrower, which
shall not unreasonably be withheld, by a notice in writing to the Indemnified
Party, to the payment or compromise of such Indemnified Claim within 10 calendar
days after the Indemnified Party has given to the Borrower notice of the
proposed payment or compromise thereof, and (iii) the Borrower shall not be
required to indemnify an Indemnified Party hereunder for any claims, damages,
losses, liabilities, costs or expenses to the extent, but only to the extent,
caused by the negligence or willful misconduct of such Indemnified Party.
 
Except as set forth in subclause (iii) of the immediately preceding paragraph,
the liability under this Section 6.18 shall in no way be limited or impaired by
(i) any extension of time for performance required by any of the Loan Documents,
(ii) any sale, assignment or foreclosure of the Note or any sale or transfer of
all or part of the Collateral or the Premises, (iii) the discharge of the Note,
(iv) any exculpatory provisions in any of the Loan Documents limiting the
Department’s recourse to any other security, (v) the accuracy or inaccuracy of
the representations and warranties made by the Borrower; (vi) the release of the
Borrower or any other person from performance or observance of any of the
agreements, covenants, terms or conditions contained in any of the Loan
Documents by operation of law, the Department’s voluntary act (other than the
execution and delivery by the Department of an instrument of release expressly
and specifically referring to Borrower’s indemnification obligations), or
otherwise, (vii) the release or substitution in whole or in part of any security
for the Note; or (viii) the Department’s failure to file any mortgage or UCC
financing statements (or the Department’s improper filing of any thereof) or to
otherwise perfect, protect, secure or insure any mortgage, security interest or
lien given as security for the Note; and, in any such case, whether with or
without notice to the Borrower and with or without consideration.
 
The indemnity provisions contained in this Section 6.18 hereof shall survive any
judicial foreclosure, foreclosure by power of sale, deed in lieu of foreclosure,
transfer of the property by the Borrower or the Department, and payment of the
Loan in full, provided, however, that such indemnity provisions shall at no time
accrue to, or be construed to benefit, any other third-party entity (other than
an Indemnified Party or a successor in interest or assign of the Department) no
matter how such other third-party entity obtains title or any interest in the
Project or Premises.
 
 
Final - Loan Agreement
Page 16 of 38

--------------------------------------------------------------------------------

 
 
The liability covered by the indemnity provision shall include, but not be
limited to, losses sustained by an Indemnified Party for (i) amounts owing under
the Loan and the Loan Documents, (ii) amounts arising out of personal injury or
death claims, (iii) amounts charged to an Indemnified Party for any
environmental or Hazardous Materials clean up costs and expenses, liens, or
other such charges or impositions, (iv) payment for fees, court costs,
environmental tests and design studies, and (v) any other amounts reasonably
expended by an Indemnified Party.
 
Section 6.19. Payment.  The Borrower will make all payments required to be made
by it to the Department, at such address as the Department may specify from time
to time.
 
Section 6.20. Negative Covenants.
 
       (a)   Without the prior written consent of the Department, the Borrower
shall not permit, allow or suffer to exist, any lien or encumbrance to be placed
against the Collateral or any interest therein or enter into any agreement
requiring, contemplating or providing for placement of any such lien or
encumbrance, except (i) liens and encumbrances expressly provided for in the
Application and the Intercreditor Agreement and (ii) that the terms of this
Section 6.19(a) shall not be deemed to prohibit execution of any note or credit
instrument not providing for any specific lien against the Collateral but
permitting confession of judgment against the Borrower subsequent to an event of
default thereunder so long as judgment is not confessed thereunder.
 
(b)   The Borrower will not change its name without notice to the Department.
 
       (c)   Without the prior written consent of the Department, the Borrower
shall not merge or consolidate with any other corporation or other entity or
dispose of all or any substantial portion of its assets, except in the ordinary
course of business, unless the Borrower or the surviving corporation, as the
case may be, shall have a tangible net worth (after giving effect to such
merger, consolidation or sale of assets) not less than that shown in the most
recent audited financial statements for the Borrower, as the case may be,
delivered to the Department, and, if a corporation different from the Borrower,
shall have expressly assumed the obligations of the Borrower
hereunder.  Notwithstanding the foregoing, Borrower may merge with a subsidiary
without the prior written consent of the Department provided that (i) the
Borrower shall survive and (ii) no Event of Default exists or would result from
the merger.
 
 
 
Final - Loan Agreement
Page 17 of 38

--------------------------------------------------------------------------------

 
 
(d)   Without prior written notice to the Department, the Borrower shall not
take any corporate action to permit or facilitate any change in control from
that set forth in the Application.
 
ARTICLE VII
 
EVENTS OF DEFAULT
 
Section 7.01. Events of Default.  The following shall each constitute an Event
of Default hereunder:
 
       (a)   Payment Default.  The Borrower shall fail to pay when due any
amount payable under any of the Loan Documents and such failure shall continue
for a period of thirty (30) days;
 
       (b)   False Representation.  Any representation, warranty or statement
made by the Borrower herein or in the Application or in any of the Loan
Documents or in any certificate or financial or other statement furnished
pursuant to the provisions of any of the Loan Documents or the Application
(except for any representation, warranty or statement expressly made effective
as of a date prior to the date when made or furnished), shall have been false or
misleading in any material respect when made or deemed made;
 
       (c)   Borrower Insolvency.  The Borrower shall (i) become insolvent, (ii)
admit its inability to pay its debts as they come due, (iii) make an assignment
to the benefit of its creditors, (iv) be adjudicated bankrupt or insolvent, (v)
voluntarily initiate proceedings under any bankruptcy or reorganization law
either now or hereafter in effect, (vi) become the subject of any involuntary
proceedings under any bankruptcy or reorganization law either now or hereafter
in effect that shall not have been discharged within ninety (90) days of the
initiation thereof, or (vii) seek to take advantage of any moratorium law either
now or hereafter in effect;
 
       (d)   Receiver Appointed.  A receiver, liquidator or trustee shall be
appointed for the Borrower and shall not have been discharged within ninety (90)
days;
 
       (e)   Covenant Default.  The Borrower shall fail to observe or perform
any of the terms, covenants, promises and agreements on the Borrower’s part to
be observed and
 
 
Final - Loan Agreement
Page 18 of 38

--------------------------------------------------------------------------------

 
 
performed under this Agreement or under the Note, Security Agreement or any of
the other Loan Documents and such failure continues for thirty (30) days after
written notice;
 
       (f)   Default Under Other Financing.  A default in the due and punctual
payment of principal or interest or the due and punctual observance or
performance of any covenants or agreements on any loan or debt instrument, not
otherwise waived in writing by such loan or debt holder;
 
       (g)   Collateral Default.  The Collateral is (i) sold, leased, liened or
encumbered without the prior written consent of the Department, which consent
shall not be unreasonably withheld, except those liens or encumbrances permitted
under the Intercreditor Agreement; (ii) the Collateral is seized or levied upon
under any legal or governmental process against the Debtor or against the
Collateral; (iii) the Collateral is lost, stolen, or moved from the Premises
without the consent of the Department, provided that Borrower may dispose of any
obsolete or worn-out Collateral, whether now owned or hereinafter acquired in
the ordinary course of business; (iv) the Collateral is substantially damaged or
destroyed, and such damage is not covered by insurance; or
 
       (h)    Change in the Project.  The Borrower makes substantial changes to
or does not complete the Project as described in the Application, and such
changes have a Material Adverse Effect.  Notwithstanding the foregoing, if such
change affects the eligibility of the Borrower under the Act or the guidelines
promulgated by the Department, even if it is not deemed to have a Material
Adverse Effect, the change in Project shall be an Event of Default.
 
Section 7.02. Remedies Upon an Event of Default.  Immediately and without
further notice to the Borrower, upon the occurrence of an Event of Default,
other than an Event of Default, arising solely from a breach by the Borrower of
Section 6.07 “Operations and Number of Jobs” pertaining to job creation or
retention, the Department, or any subsequent holder of the Note, may, subject to
the Intercreditor Agreement, exercise any one or more of the following remedies:
 
       (a)   cease making any further disbursements of advances hereunder;
 
 
 
Final - Loan Agreement
Page 19 of 38

--------------------------------------------------------------------------------

 
 
       (b)   declare the Note and interest accrued thereon and all liabilities
of the Borrower thereunder to be immediately due and payable, and the same shall
thereupon become and be due and payable;
 
       (c)   raise the rate of interest on the Loan as provided in the Note;
 
       (d)   bring an action against the Borrower under the Note; or
 
       (e)   exercise any other remedy available to it under any of the Loan
Documents or applicable law, including the Pennsylvania Uniform Commercial
Code.  Except as expressly required by the particular Loan Document pursuant to
which such
 
remedies are exercised or by applicable law, the Department may exercise any of
the foregoing remedies without presentment, demand, protest or notice of any
kind to any person (including, without limitation, the Borrower), all of which
are hereby expressly and knowingly waived.
 
Subject solely to the limitation that the Department is limited to one recovery
for the aggregate amounts due and owing under the Loan Documents, the
Department’s remedies under the Loan Documents are cumulative and concurrent and
may, in the Department’s sole discretion, be exercised, deferred, compromised,
settled or discontinued without affecting any other remedy available to the
Department under any of the Loan Documents or under applicable law.
 
Section 7.03. Remedies for Event of Default Arising From Failure to Create or
Retain Jobs.  Upon the occurrence of an Event of Default arising solely from a
breach by the Borrower of Section 6.07 “Number of Jobs” of this Agreement, the
Department may, in compliance with such regulations and statements of policy, if
any, as are then in effect, raise the rate of interest on the Loan as permitted
under the Note.
 
ARTICLE VIII
 
MISCELLANEOUS
 
Section 8.01. Obligations Unconditional.  The obligations to the Department
under this Agreement and each of the Loan Documents shall be absolute and
unconditional without defense or set-off by reason of any default by the
contractors under the contracts relating to the Project or by the Department
under this Agreement, any of the Loan Documents, or under any other
 
 
 
Final - Loan Agreement
Page 20 of 38

--------------------------------------------------------------------------------

 
 
 agreement between the Borrower and the Department, or for any other reason,
including without limitation failure to complete the Project, any acts or
circumstances that may constitute failure of consideration, destruction of or
damage to the Project, commercial frustration of purpose, or failure of the
Department to perform and observe any agreement, whether express or implied, or
any duty, liability or obligation arising out of or connected with this
Agreement, it being the intention of the parties that the payments required
under each of the Loan Documents will be paid in full when due without any delay
or diminution whatsoever.  Payments and additional sums required to be paid to
the Department under any of the Loan Documents shall be received by the
Department as net sums and the Borrower agrees to pay or cause to be paid all
charges against or which might diminish such net sums.  The provisions of this
Section shall not impair the ability of the Borrower or any other persons to
bring an independent action against the Department with respect to any cause of
action such person may have against the Department.
 
Section 8.02. Provisions Complementary.  The provisions of this Agreement shall
be in addition to those of any other Loan Document.  All of such provisions
shall be construed as complementary to each other.  Nothing contained herein
shall prevent the Department from enforcing any and all of such provisions in
accordance with their respective terms.
 
Section 8.03. Rights and Remedies.  The terms of all Loan Documents shall be
liberally construed in favor of the Department to effectuate the purposes
hereof.  No delay or failure on the part of the Department in exercising any
right, power or privilege under any of the Loan Documents shall affect such
right, power or privilege; nor shall any single or partial exercise thereof or
any abandonment, waiver, or discontinuance of steps to enforce such a right,
power or privilege preclude any other or further exercise thereof, or the
exercise of any other right, power or privilege.  The rights and remedies of the
Department under any of the Loan Documents are cumulative and concurrent and not
exclusive of any rights or remedies which the Department might otherwise
have.  The Department shall have the right at all times to enforce the
provisions of each of the Loan Documents and all related documentation in strict
accordance with the terms hereof and thereof, notwithstanding any conduct or
custom on the part of the Department in refraining from so doing at any time or
times.  The failure of the Department at any time or times to enforce the
Department’s rights under such provisions, strictly in accordance with the same,
shall not be construed as having created a custom in any way or manner contrary
to specific
 
 
 
Final - Loan Agreement
Page 21 of 38

--------------------------------------------------------------------------------

 
 
provisions of such Loan Documents or any such documentation, or as having in any
way or manner modified or waived the same.
 
Section 8.04. Writing Required.  Any permit, consent or approval of any kind or
character on the part of the Department under any of the Loan Documents, and any
waiver of any provision or condition thereof, must be in writing and executed by
the Department and shall be effective only to the extent specifically set forth
in such writing.
 
Section 8.05. Duration of Covenants.  All covenants and agreements of the
Borrower in any of the Loan Documents, or otherwise made in writing in
connection herewith, shall survive and continue until the Loan is entirely paid
and all of the obligations of the Borrower hereunder have been entirely
satisfied, unless a longer term is expressly provided for, in which event such
longer term shall apply.
 
Section 8.06. Pennsylvania Law to Govern.  Each of the Loan Documents shall be
deemed to be contracts made under the laws of the Commonwealth of Pennsylvania
and, for all purposes, shall be construed in accordance with the laws of such
Commonwealth, including its statutes of limitations, but without regard to its
rules regarding conflict of laws.
 
Section 8.07. Counterparts.  Each of the Loan Documents may be executed in as
many counterparts as may be deemed necessary and convenient and each of which,
when so executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument.  All signatures need not appear on
the same copy of any Loan Document.
 
Section 8.08. Department Project Inspections Solely for the Department’s
Benefit.  It is understood and agreed that, subject to Borrower’s rights under
the Lease, the Department, its agents, servants, invitees and employees, may
inspect the plans and specifications for the Project and enter the Premises and
conduct such tests, surveys, examinations and inspections at reasonable times
during normal business hours.  The Borrower hereby acknowledges and agrees  (i)
that such project inspections are solely for the protection and benefit of the
Department, and (ii) that the Department, its agents, servants, invitees and
employees carry no responsibility whatsoever for the Project, its quality or the
compliance or lack of compliance with the plans and specifications.
 
Section 8.09. Setoff.  The Borrower agrees that the Commonwealth of Pennsylvania
may set off the amount of any state tax liability or other debt of the Borrower
or its subsidiaries that is
 
 
 
Final - Loan Agreement
Page 22 of 38

--------------------------------------------------------------------------------

 
 
owed to the Commonwealth and not being contested on appeal against any payments
due the Borrower under this or any other contract with the Commonwealth.
 
Section 8.10. Contractor Responsibility.  Included in and made a part of this
Agreement is Exhibit “F”, a clause pertaining to Contractor Responsibility.
 
Section 8.11. Contractor Integrity.  The Borrower represents, warrants and
covenants that it currently has no interest and shall not acquire any interest,
direct or indirect, which would conflict in any manner or degree with the
performance of its obligations hereunder as set forth in Exhibit “G”, attached
hereto and made a part hereof..
 
Section 8.12. Americans with Disabilities Act.  Included in and made a part of
this Agreement is Exhibit “H”, a clause pertaining to compliance with the
Americans with Disabilities Act.
 
Section 8.13. Pennsylvania Right-To-Know Law.  Included in and made a part of
this Agreement is Exhibit “I”, a clause pertaining to compliance with
Pennsylvania’s Right-To-Know Law.
 
Section 8.14. Successors and Assigns.  This Agreement and each of the Loan
Documents shall inure to the benefit of, and shall be binding upon, the
respective successors and assigns of the Department and the Borrower.  Although
the Department has no present intention to convey, pledge or otherwise assign
its rights under the Loan Documents, it may nevertheless do so in whole or in
part without notice to any person (including, without limitation, the
Borrower).  The Borrower has no right to assign any of its rights or obligations
hereunder or under any of the Loan Documents without the prior written consent
of the Department, and any such assignment without the prior written consent of
the Department shall be void.  The Borrower and the Department intend that no
person except Borrower shall have any claim or interest under this Agreement or
right of action hereunder.
 
Section 8.15. Notices.  Notices required hereunder, or any correspondence
concerning this Agreement shall be directed to the following addresses and shall
be deemed properly given (a) if delivered by hand, (b) if sent by certified
mail, return receipt requested, postage prepaid, or by recognized overnight
courier service (including, without limitation, Federal Express or United Parcel
Service overnight service), charges prepaid; or (c) if sent by facsimile, with a
copy sent by first class U.S. Mail, postage prepaid.
 
 
 
Final - Loan Agreement
Page 23 of 38

--------------------------------------------------------------------------------

 
 
To the Department:
Department of Community and Economic Development
Commonwealth Keystone Building
400 North Street, Fourth Floor
Harrisburg, PA 17120
FAX:  (717)772-2890
Attention:  Machinery and Equipment Loan Fund
 
To Borrower:
Tasty Baking Company
3 Crescent Drive, Suite 200
Philadelphia, PA 19112
Attention:  President and CEO
 
 
With a copy to:
Linda Ann Galante, Esquire
Stradley Ronon Stevens & Young, LLP
2600 One Commerce Square
Philadelphia, PA 19103-7098
 
 
Notices and communications hereunder shall be deemed sufficiently given when
dispatched pursuant to the foregoing provisions.  Notices and communications
delivered by hand shall be effective upon receipt; notices and communications
sent by fax, with a copy by first class U.S. Mail, shall be effective upon
dispatch provided they are dispatched between 9:00 a.m.  and 5:00 p.m.  on a
business day; notices and communications sent by recognized overnight courier
service shall be effective on the business day following dispatch; and notices
sent by certified mail shall be effective on the third business day following
dispatch.  The parties hereto may, by a notice given hereunder, designate any
further or different addresses to which any subsequent notice or communication
hereunder shall be sent.
 
Section 8.16. Severability.  If any provision hereof or of the Loan Documents is
found by a court of competent jurisdiction to be prohibited or unenforceable in
any jurisdiction, it shall be ineffective as to such jurisdiction only to the
extent of such prohibition or unenforceability, and such prohibition or
unenforceability shall not invalidate the balance of such provision as to such
jurisdiction to the extent it is not prohibited or unenforceable, nor invalidate
such provision in any other jurisdiction, nor invalidate the other provisions of
the Loan Documents, all of which shall be liberally construed in favor of the
Department in order to effect the provisions of this
 
 
 
Final - Loan Agreement
Page 24 of 38

--------------------------------------------------------------------------------

 
 
Agreement.  Notwithstanding anything to the contrary herein contained, the total
liability of the Borrower for payment of interest pursuant hereto shall not
exceed the maximum amount, if any, of such interest permitted by applicable law
to be contracted for, charged or received, and if any payments by the Borrower
to the Department include interest in excess of such a maximum amount, the
Department shall apply such excess to the reduction of the unpaid principal
amount due pursuant hereto, or if none is due, such excess shall be refunded to
the Borrower or the Borrower, as appropriate; provided that, to the extent
permitted by applicable law, in the event the interest is not collected, is
applied to principal or is refunded pursuant to this sentence and interest
thereafter payable pursuant hereto shall be less than such maximum amount, then
such interest thereafter so payable shall be increased up to such maximum amount
to the extent necessary to recover the amount of interest, if any, theretofore
uncollected, applied to principal or refunded pursuant to this sentence.  Any
such application or refund shall not cure or waive any Event of Default.  In
determining whether or not any interest payable under the Loan Documents exceeds
the highest rate permitted by law, any nonprincipal payment (except payments
specifically stated to be “interest”) shall be deemed, to the extent permitted
by applicable law, to be an expense, fee, premium or penalty rather than
interest.
 
Section 8.17. Consent to Jurisdiction.  The Borrower hereby irrevocably (a)
agrees that any suit, action or other legal proceeding arising out of or
relating to this Agreement or the Loan Documents may be brought in any federal
or state court located in the county wherein the Project is located and consents
to the jurisdiction of such court in any such suit, action or proceeding, and
(b) waives any objection it may have to the laying of venue of any such suit,
action or proceeding in any such court and any claim that any such suit, action
or proceeding has been brought in an inconvenient forum.  The Borrower hereby
irrevocably consents to the service of any and all process in any such suit,
action or proceeding by mailing of copies of such process to the Borrower at its
address provided under or pursuant to Section 8.14.  The Borrower agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  All mailings under this section shall be by certified or
registered mail, return receipt requested.  Nothing in this section shall affect
the right of the Department to serve legal process in any other
 
 
 
Final - Loan Agreement
Page 25 of 38

--------------------------------------------------------------------------------

 
 
manner permitted by law or affect the right of the Department to bring any suit,
action or proceeding against the Borrower or its property in the courts of any
other jurisdiction.
 
Section 8.18. Defined Terms.  In each of the Loan Documents, unless otherwise
indicated, (i) defined terms may be used in the singular or the plural and the
use of any gender includes all genders, (ii) the words, “hereof”, “herein”,
“hereto”, “hereby” and “hereunder” refer to the particular Loan Document in
which they occur in such document’s entirety, (iii) the term, the “Loan
Documents”, and the words, “thereof”, “therein”, “thereto”, “thereby” and
“thereunder” refer to all the Loan Documents, taken together as a whole, (iv)
all references to particular Articles, Sections or Paragraphs are references to
the particular Article, Section or Paragraph of the particular Loan Document in
which such references occur, and (v) the Borrower shall be referred to as
Contractor in the Exhibits hereto.
 
Section 8.19. Incorporation by Reference.  All exhibits to this Agreement and
the terms of all Loan Documents shall be incorporated herein by reference as
though expressly set forth herein.  The Borrower agrees to be bound as the
“Contractor” under the provisions of the exhibits to this Agreement.
 
Section 8.20. Descriptive Headings.  Descriptive headings of the several
Articles and Sections of each of the Loan Documents are intended for convenience
only and shall not control or affect the meaning or construction of any of the
provisions hereof.
 
Section 8.21. Further Assurances.  The Borrower from time to time, shall execute
such further instruments as the Department may reasonably request to further
confirm and assure the interests and rights created or intended to be created in
favor of the Department hereunder or under the Loan Documents.
 
Section 8.22. Complete Agreement.  The Loan Documents constitute the entire
agreement between the Department and the Borrower with respect to the Project
and the Loan.
 
The Loan Documents supersede and replace all prior agreements related to the
subject matter thereof including, without limitation, the Commitment, except to
the extent such prior agreements are expressly incorporated by reference or
otherwise referred to.  This Agreement may be modified or amended only by a
written instrument duly executed by the Department and the Borrower.  Each of
the remaining Loan Documents may be modified only by a written
 
 
 
Final - Loan Agreement
Page 26 of 38

--------------------------------------------------------------------------------

 
 
instrument duly executed by the Department and the remaining parties to the
particular Loan Document.
 
 
 
[Signatures on Following Page.]
 
[Remainder of Page Intentionally Left Blank.]
 
 
 
 
 
 
Final - Loan Agreement
Page 27 of 38

--------------------------------------------------------------------------------

 
 
 
WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of the
day and year first above written.
 
 
 

   
COMMONWEALTH OF
PENNSYLVANIA, acting by and through
the DEPARTMENT OF COMMUNITY
AND ECONOMIC DEVELOPMENT
               
Deputy Secretary
           
ATTEST:
 
TASTY BAKING COMPANY
               
By:
       
Charles P. Pizzi, President & CEO
               
ATTEST:
 
TASTY BAKING COMPANY
                   
By:
        Charles P. Pizzi, Chairman & President

 
 
 
 
 
 
 
Final - Loan Agreement
Page 28 of 38

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
 
TBO COLLATERAL
 
All “Equipment” as such term is defined in the UCC, now owned or hereinafter
acquired by TBO located at the Premises, including all of TBO’s machinery and
equipment, including processing equipment, conveyors, machine tools, data
processing and computer equipment, including embedded software and peripheral
equipment and all engineering, processing, and manufacturing equipment, office
machinery, furniture, materials handling equipment, tools, attachments,
accessories, automotive equipment, trailers, trucks, forklifts, molds, dies,
stamps, motor vehicles, rolling stock and other equipment of every kind and
nature, all fixtures as such term is defined in the UCC, together with all
additions and accessions thereto, replacements therefore, all substitutes for
any of the foregoing, fuel therefore and all manuals, drawings, instructions,
warranties and rights with respect thereto and all products and proceeds thereof
and condemnation awards and insurance proceeds with respect thereto.
 
 
 
 
Final - Loan Agreement
Page 29 of 38

--------------------------------------------------------------------------------

 
 
 
EXHIBIT “B”
 
The Premises
 
DESCRIPTION OF PREMISES
 
ALL THAT CERTAIN piece or portion of land SITUATE in the Borough of Oxford,
Chester County, Pennsylvania, known as Lot No. 1 (Plant Site) of the Unibev
Subdivision, bounded to the North and the East by lands now or formerly of the
Borough of Oxford, to the South by the New Northwesterly side of Old U.S. Route
1 also known as Lincoln Avenue “Old Baltimore Pike”, and to the West by the new
connector road joining the said old U.S. Route 1 to Route 10, as shown on a plan
prepared by Tetra Tech, Inc., dated May 20,1988, File Number G-001, recorded on
February 23, 1989 in the Chester County Office of the Recorder of Deeds on Plan
No. 9044, and more particularly shown on an “As-Built” survey plan prepared by
Tetra Tech, Inc., dated May 3, 1996, RCN 0553, File No. G-001, as follows, to
wit:
 
BEGINNING at the point of intersection formed by the Northwesterly side of Old
Route 1 also known as Lincoln Avenue “Old Baltimore Pike” with the new connector
road joining said Old U.S. Route 1 with Route 10, as shown on the aforesaid
plan; thence from the said point of beginning along the said Northeasterly and
Southeasterly sides of the said new connector road, the (6) following described
courses and distances:  (1) North 36 degrees 03 minutes 35 seconds West, 741.04
feet to a point; (2) along the arc of a circle curving to the right (radius =
470.00 feet), chord of 267.66 feet, chord bearing North 19 degrees 30 minutes 59
seconds West, an arc distance of 271.41 feet to a point; (3) North 02 degrees 58
minutes 23 seconds West, 240.32 feet to a point; (4) along the arc of a circle
curving to the right having a radius of 470.00 feet, chord of 261.52 feet, chord
bearing North 13 degrees 10 minutes 50 seconds East, an arc distance of 265.02
feet to a point; (5) North 29 degrees 20 minutes 02 seconds East, 421.62 feet to
a point; and, (6) along the arc of a circle curving to the left having a radius
of 305.00 feet chord of 53.43 feet, chord being North 24 degrees 18 minutes 33
seconds East, an arc distance of 53.50 feet to a point, a corner of lands now or
formerly of the Borough of Oxford; thence by the same, the (3) following
described courses and distances:  (1) South 55 degrees 42 minutes 26 seconds
east, 1,137.56 feet to a point:  (2) South 89 degrees 18 minutes 59 seconds
East, 853.69 feet to a point; and, (3) South 27 degrees 33 minutes 59 seconds
East, 222.00 feet to a point in the said Northwesterly side of Old U.S. Route 1;
thence by the same, the (3) following described courses and distances:  (1)
South 62 degrees 26 minutes 01 second West, 1,211.85 feet to a point; (2) South
60 degrees 00 minutes 01 second West, 202.38 feet to a point; and, (3) South 57
degrees 32 minutes 48 seconds West, 470.17 feet to a point, the first mentioned
point and place of beginning.
 
Being known as 700 Lincoln Street, Oxford, PA
 
 
 
 
Final - Loan Agreement
Page 30 of 38

--------------------------------------------------------------------------------

 
 
EXHIBIT “C”
 
LITIGATION
 
The Borrower is involved in certain legal and regulatory actions, all of which
have arisen in the ordinary course of the Borrower’s business.  The Borrower is
unable to predict the outcome of these matters, but does not believe that the
ultimate resolution of such matters will have a material adverse effect on the
consolidated financial position or results of operations of the
Borrower.  However, if one or more of such matters were determined adversely to
the Borrower, the ultimate liability arising therefrom is not expected to be
material to the financial position of the Borrower, but could be material to its
results of operations in any quarter or annual period.
 
 
 
 
 
Final - Loan Agreement
Page 31 of 38

--------------------------------------------------------------------------------

 
 
EXHIBIT “D”
 
CRITERIA FOR FAILURE TO MEET JOB PROJECTIONS
 
Criteria for Penalty Waiver:

The following four criteria will be evaluated to determine if a valid
explanation exists for failing to meet employment projections. If the Department
determines that a company has provided adequate justification that one of the
factors below led to its failure to meet projections, no penalty will be
imposed. The criteria are: (1) Natural Disaster, (2) Industry Trend, (3) Labor
Force and (4) Loss of Major Supplier.
 
Detailed Explanation of Above Criteria

If a company fails to meet its projections because of any of the following four
reasons, no penalty will be levied:
 
(1) Natural Disaster. A company will not be held responsible for failing to
attain employment projections if a natural disaster such as a fire, flood,
hurricanes or tornado strikes the business.
 
(2) Industry Trend. If a company can demonstrate to the satisfaction of the
Department that the industry in which the company does a majority of its
business suffered a sales or revenue decline of at least 10%, the company will
not be held responsible for failing to attain employment projections. The
following points will be considered:
 
(i) Burden of proof resides with the company. The company must provide
documentation from industry sources or other verifiable documentation to prove
the overall industry sales or revenue decline. Statistical comparisons  must be
for a period of no less than one year and must be from within the project term.
 
(ii) The company must also provide a narrative explaining the business in which
it operates, and how the industry downturn impacted its business operations.
 
(iii) If the company does business in more than one industry, the company must
provide evidence that it’s overall business was dramatically impacted by the
failure of its business within the declining industry.
 
(3) Labor Force If a company can demonstrate to the satisfaction of the
department that there was a lack of an available labor pool, the company will
not be held responsible for failure to attain employment projections. This
demonstration must take the following into consideration:
 
(i) The unemployment rate of the county in which the project is located does not
in itself signify the absence of available labor, particularly for low skilled
jobs; however, if the company requires skilled workers, or those with scarce
skills, this factor could constitute sufficient demonstration.
 
(ii) A company will not be deemed to have experienced lack of an available labor
pool if the wages offered by the company are below average. In this instance,
the burden of proof shall be on the company to demonstrate that it pays
employees the average wage based on the industry-wide average for a particular
region. Staff research utilizing average wage data supplied by the Department of
Labor and Industry will be used to determine  the validity of this explanation.
 
(4) Loss of a Major Supplier If the failure of a company to attain employment
projections is the result of a loss of a major supplier, the company will not be
held responsible for failing to attain employment projections.
 
(i) Burden of proof resides with the company. The company must provide
financial/accounting proof that the supplier accounted for at least 25% of its
business.
 
(ii) The company must also provide a narrative outlining its dependence on this
supplier, and any attempts that were made to secure a new supplier.
 
90% Guideline:

If a company fails to retain the full job requirement, but achieves at least 90%
of the job retention requirement, the Department will take into consideration
other criteria including the quality of the jobs retained, the economic
condition of the area, the strategic importance of the industry to the
Commonwealth and other pertinent criteria, as determined by the Department.
 
 
 
 
Final - Loan Agreement
Page 32 of 38

--------------------------------------------------------------------------------

 
 
 
EXHIBIT “E”
 
NONDISCRIMINATION CLAUSE
 
During the term of this contract, the Contractor agree as follows:
 
1.           The Contractor shall not discriminate against any employe,
applicant for employment, independent contractor or any other person because of
race, color, religious creed, ancestry, national origin, age or sex.  The
Contractor shall take affirmative action to insure that applicants are employed,
and that employes or agents are treated during employment, without regard to
their race, color, religious creed, ancestry, national origin, age or sex.  Such
affirmative action shall include, but is not limited to:  employment, upgrading,
demotion or transfer, recruitment or recruitment advertising; layoff or
termination; rates of pay or other forms of compensation; and selection for
training.  The Contractor shall post in conspicuous places, available to
employes, agents, applicants for employment and other persons, a notice to be
provided by the contracting agency setting forth the provisions of this
nondiscrimination clause.
 
2.           The Contractor shall in advertisements or requests for employment
placed by it or on its behalf, state that all qualified applicants will receive
consideration for employment without regard to race, color, religious creed,
ancestry, national origin, age, or sex.
 
3.           The Contractor shall send each labor union or workers’
representative with which they have a collective bargaining agreement or other
contract or understanding, a notice advising said labor union or workers’
representative of their commitment to this nondiscrimination clause.  Similar
notice shall be sent to every other source of recruitment regularly utilized by
the Contractor.
 
4.           It shall be no defense to a finding of noncompliance with this
nondiscrimination clause that the Contractor had delegated some of its
employment practices to any union, training program or other source of
recruitment which prevents it from meeting its obligations.  However, if the
evidence indicates that the Contractor was not on notice of the third-party
discrimination or made a good faith effort to correct it, such factor shall be
considered in mitigation in determining appropriate sanctions.
 
5.           Where the practices of a union or of any training program or other
source of recruitment will result in the exclusion of minority group persons, so
that the Contractor will be unable to meet its obligations under this
nondiscrimination clause, the Contractor shall then employ and fill vacancies
through other nondiscriminatory employment procedures.
 
6.           The Contractor shall comply with all state and federal laws
prohibiting discrimination in hiring or employment opportunities.  In the event
of the Contractor’s noncompliance with the nondiscrimination clause of this
contract or with any such laws, this contract may be terminated or suspended, in
whole or in part, and the Contractor may be declared temporarily ineligible for
further Commonwealth contracts, and other sanctions may be imposed and remedies
invoked.
 
7.           The Contractor shall furnish all necessary employment documents and
records to, and permit access to its books, records and accounts by, the
contracting agency and the Office of Administration, Bureau of Affirmative
Action, for purposes of investigation to ascertain compliance with the
provisions of this clause.  If the Contractor does not possess documents or
records reflecting the necessary information requested, it shall furnish such
information on reporting forms supplied by the contracting agency or the Bureau
of Affirmative Action.
 
8.           The Contractor shall actively recruit minority subcontractors or
subcontractors with substantial minority representation among its employes.
 
9.           The Contractor shall include the provisions of this
nondiscrimination clause in every subcontract, so that such provisions will be
binding upon each subcontractor.
 
10.         The Contractor obligations under this clause are limited to the
Contractor’s facilities within Pennsylvania or, where the contract is for
purchase of goods manufactured outside of Pennsylvania, the facilities at which
such goods are actually produced.
 
 
 
Final - Loan Agreement
Page 33 of 38

--------------------------------------------------------------------------------

 
 
EXHIBIT “F”
 
CONTRACTOR RESPONSIBILITY PROVISIONS
 
1.           The Contractor certifies that it is not currently under suspension
or debarment by the Commonwealth, any other state, or the federal government,
and if the Contractor cannot so certify, then it agrees to submit along with the
bid/proposal a written explanation of why such certification cannot be made.
 
2.           If the Contractor enters into any subcontracts or employs under
this contract any subcontractors/individuals who are currently suspended or
debarred by the Commonwealth or the federal government or who become suspended
or debarred by the Commonwealth or federal government during the term of this
contract or any extensions or renewals thereof, the Commonwealth shall have the
right to require the Contractor to terminate such subcontracts or employment.
 
3.           The Contractor agrees to reimburse the Commonwealth for the
reasonable costs of investigation incurred by the Office of Inspector General
for investigations of the Contractor ‘ s compliance with terms of this or any
other agreement between the Contractor and the Commonwealth which result in the
suspension or debarment of the Contractor.  Such costs shall include, but not be
limited to, salaries of investigators, including overtime; travel and lodging
expenses; and expert witness and documentary fees.  The Contractor shall not be
responsible for investigative costs for investigations which do not result in
the Contractor’ s suspension or debarment.
 
4.           The Contractor may obtain the current list of suspended and
debarred contractors by contacting the:
 
Department of General Services
Office of Chief Counsel
603 North Office Building
Harrisburg, PA 17125
Telephone No. (717) 783-6472
Fax No. (717) 787-9138
 
 
 
 
 
 
 
 
 
Final - Loan Agreement
Page 34 of 38

--------------------------------------------------------------------------------

 
 
EXHIBIT “G”
 
CONTRACTOR INTEGRITY PROVISIONS
 
1.           Definitions.
 
a.           Confidential information means information that is not public
knowledge, or available to the public on request, disclosure of which would give
an unfair, unethical, or illegal advantage to another desiring to contract with
the Commonwealth.
 
b.           Consent means written permission signed by a duly authorized
officer or employee of the Commonwealth, provided that where the material facts
have been disclosed, in writing, by prequalification, bid, proposal, or
contractual terms, the Commonwealth shall be deemed to have consented by virtue
of execution of this Agreement.
 
c.           Commonwealth means the Commonwealth of Pennsylvania Acting by and
Through its Department of Community and Economic Development and any agencies
and instrumentalities of the Commonwealth of Pennsylvania for which the
Department of Community and Economic Development provides staff services
(including without limitation the Pennsylvania Industrial Development Authority,
Pennsylvania Economic Development Financing Authority, Pennsylvania Energy
Development Authority, and Pennsylvania Minority Business Development
Authority).
 
d.           Contractor means the individual or entity that has entered into an
agreement with the Commonwealth, assumed the obligations of another to repay
moneys to the Commonwealth, or is the intended beneficiary of, and has knowingly
received benefits under, an agreement between the Commonwealth and a financial
intermediary or educational institution, including directors, officers,
partners, managers, key employees, and owners of more than a 5% interest.
 
e.           Financial Interest means:
 
(1)           ownership of more than a 5% interest in any business; or
 
(2)           holding a position as an officer, director, trustee, partner,
employee, or the like, or holding any position of management.
 
f.           Gratuity means any payment of more than nominal monetary value in
the form of cash, travel, entertainment, gifts, meals, lodging, loans,
subscriptions, advances, deposits of money, services, employment, or contracts
of any kind.
 
2.           The Contractor shall take no action in violation of state or
federal laws, regulations, or other requirements that govern contracting with
the Commonwealth.
 
3.           The Contractor shall not, in connection with this or any other
agreement with the Commonwealth, directly or indirectly offer, confer, or agree
to confer any pecuniary benefit on anyone as consideration for the decision,
opinion, recommendation, vote, other exercise of discretion, or violation of a
known legal duty by any officer or employee of the Commonwealth.
 
4.           The Contractor shall not, in connection with this or any other
agreement with the Commonwealth, directly or indirectly offer, give, or agree or
promise to give to anyone any gratuity for the benefit of or at the direction or
request of any officer or employee of the Commonwealth.
 
5.           Except with the consent of the Commonwealth, the Contractor shall
not have a financial interest in any other contractor, subcontractor, or
supplier providing services, labor, or material on this project.
 
 
 
Final - Loan Agreement
Page 35 of 38

--------------------------------------------------------------------------------

 
 
 
6.           The Contractor, upon being informed that any violation of these
provisions has occurred or may occur, shall immediately notify the Commonwealth
in writing.
 
7.           The Contractor, by execution of this Agreement and by the
submission of any bills or invoices for payment pursuant thereto, certifies and
represents that he has not violated any of these provisions.
 
8.           The Contractor, upon the inquiry or request of the Inspector
General of the Commonwealth or any of that official’s agents or representatives,
shall provide, or if appropriate, make promptly available for inspection or
copying, any information of any type or form relevant to the Contractor’ s
compliance with this Agreement (including without limitation these provisions
relating to Contractor integrity).  Such information shall be retained by the
Contractor for a period of three years beyond the termination of the contract
unless provided by law.
 
9.           For violation of any of the above provisions, the Commonwealth may
declare an event of default hereunder, subject to applicable notice and cure
provisions, and debar and suspend the Contractor from doing business with the
Commonwealth, including without limitation participation in its financial
assistance programs.  These rights and remedies are cumulative, and the use or
nonuse of any one shall not preclude the use of all or any other.  These rights
and remedies are in addition to those the Commonwealth may have under law,
statute, regulation, or otherwise.
 
 
 
 
 
 
 
 
Final - Loan Agreement
Page 36 of 38

--------------------------------------------------------------------------------

 
 
 
EXHIBIT “H”
 
AMERICANS WITH DISABILITIES ACT PROVISIONS
 
 
                During the term of this contract, the Contractor agrees as
follows:
 
1.           Pursuant to federal regulations promulgated under the authority of
The Americans With Disabilities Act, 28 C.F.R. § 35.101 et seq., the Contractor
understands and agrees that no individual with a disability shall, on the basis
of the disability, be excluded from participation in this contract or from
activities provided for under this contract.  As a condition of accepting and
executing this contract, the Contractor agrees to comply with the “General
Prohibitions Against Discrimination,” 28 C.F.R. § 35.130, and all other
regulations promulgated under Title II of The Americans With Disabilities Act
which are applicable to the benefits, services, programs, and activities
provided by the Commonwealth of Pennsylvania through contracts with outside
contractors.
 
2.           The Contractor shall be responsible for and agrees to indemnify and
hold harmless the Commonwealth of Pennsylvania from all losses, damages,
expenses, claims, demands, suits, and actions brought by any party against the
Commonwealth of Pennsylvania as a result of the Contractor’s failure to comply
with the provisions of paragraph 1 above.
 
3.           “Contractor” means the individual or entity that has entered into
this Agreement with the Commonwealth.
 
 
 
 
Final - Loan Agreement
Page 37 of 38

--------------------------------------------------------------------------------

 
 
 
EXHIBIT “I”
 
RIGHT-TO-KNOW LAW
 
a.           The Pennsylvania Right-to-Know Law, 65 P.S. §§ 67.101-3104, applies
to this Contract.
 
b.           Unless the Contractor provides the Commonwealth, in writing, with
the name and contact information of another person, the agency shall notify the
Contractor using the Contractor information provided by the Contractor in
Section 8.15 of this Agreement if the agency needs the Contractor’s assistance
in any matter arising out of the Right to Know Law.  (“RTKL”) The Contractor
shall notify the agency in writing of any change in the name or the contact
information within a reasonable time prior to the change.
 
c.           Upon notification to the Contractor that the Commonwealth has
received a request for records under the RTKL, the Contractor shall fully assist
the Commonwealth in responding to the request.  Such assistance shall include
providing the Commonwealth within three (3) days, access to, and copies of, any
document or information arising out of the Contract in the Contractor’s
possession that the Commonwealth deems a Public Record (“Requested Information”)
and providing such other assistance as the Commonwealth may request in order to
comply with the RTKL.  If the Contractor is unable to provide the Requested
Information within three (3) days for one of the reasons specified in the RTKL,
the Contractor must immediately notify the Commonwealth that it will need up to
an additional twenty-five (25) days, and must provide in writing the reason the
additional time is needed.  If the Contractor fails to provide the Requested
Information to the Commonwealth within the period specified in this provision,
the failure shall be considered an event of default and the Contractor shall
pay, indemnify and hold the Commonwealth harmless for any damages, penalties,
detriment or harm that the Commonwealth may incur as a result of the
Contractor’s failure.  If the Office of Open Records or the Pennsylvania Courts
determines that a record in the possession of the Contractor is a public record,
liquidated damages of $500 per day will be assessed for each calendar day beyond
the date the Contractor was required to provide the record.
 
d.           The Commonwealth’s determination as to whether the Requested
Information is a public record is dispositive of the question as between the
parties.  Contractor agrees not to challenge the Commonwealth’s decision to deem
the Requested Information a Public Record.  If the Contractor considers the
Requested Information to be a Trade Secret or Confidential Proprietary
Information, as those terms are defined by the RTKL, the Contractor will
immediately notify the Commonwealth, and will provide a written statement signed
by a representative of the Contractor explaining why the requested material is
exempt from public disclosure under the RTKL within five (5) days.  If, upon
review of the Contractor’s written statement, the Commonwealth still decides to
provide the Requested Information, Contractor will not challenge or in any way
hold liable the Commonwealth for such a decision.
 
e.           The Commonwealth will reimburse the Contractor for any costs
associated with complying with this provision only to the extent allowed under
the fee schedule established by the Office of Open Records or as otherwise
provided by the RTKL if the fee schedule is inapplicable.
 
f.           Contractor agrees to abide by any decision to release a record to
the public made by the Office of Open Records, or by the Pennsylvania
Courts.  The Contractor agrees to waive all rights or remedies that may be
available to it as a result of the Commonwealth’s disclosure of Requested
Information pursuant to the RTKL.  Contractor’s duties relating to the RTKL are
continuing duties that survive the expiration of this Contract and shall
continue as long as the Contractor has Requested Information in its possession.
 
 
 
Final - Loan Agreement
Page 38 of 38

 